DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 17/220,617, filed on 04/01/2021.
2.	Claims 1-20 are pending.

Oath or Declaration
3.	Applicant(s) oath or declaration filed on 04/01/2021 are approved by the office.
Drawings
4.	The drawings and specifications filed on 04/01/2021 are approved by the office.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Keysight Technologies (“Keysight Test Automation Platform (TAP)”, 2017) teaches the programmatic interface to Keysight's Test Automation Platform(TAP) and shows how to get started using TAP for implementing test steps, instrument plugins, DUT plugins and result listeners.
Kundu et al.  (USPAT# 9063815 B2) a method for provisioning a specified virtual machine from one or more selected images, sent over the network, includes the step of decomposing each of the selected VM images to provide a group of components, each component having specified information associated with it. The method further includes 
Suarez et al. (USPAT# 10,002,247 B2) teaches a software image associated with a first customer of a computing resource service provider and criteria for identifying an event is received, the software image comprising a set of layers. The set of layers is stored in a first data store to form a stored set of layers, the first data store being physically located in a first region. The set of layers is copied to a second data store to form a copied set of layers, the second data store being physically located in a second region different from the first region. The copied set of layers is launched as a container executing in an instance that is physically located in the second region, and, as a result of identifying an occurrence of the event, the container is caused to be unavailable to an entity associated with the instance.
Keysight Technologies, Kundu, Suarez and other prior arts do not singularly or in combination disclose the limitations "each programmable pipeline device profile including compiled object code for configuring a programmable pipeline device to implement a network test or network visibility function and metadata describing the programmable pipeline device profile; storing at least a portion of the profiles and the catalog in a non- transitory computer readable storage medium; selecting, using the catalog, one of the profiles stored in the non-transitory computer readable storage medium; and using the profile to configure the programmable pipeline device for implementing the network test or network visibility function" in independent claim 1 and similarly in independent claims 11 and 20. These limitations in combination with the 
Dependent claims 2-10 and 12-19 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
in a network system including a first server running a first application and a second server running a second application, the second server being remote from the first server, each of the first and second server further including a set of application resources associated therewith, a method for dynamically loading application resources from the first server to the second server, the method comprising the steps of: generating and dispatching a monitoring mechanism from the first server to the second server; in accordance with a predefined criteria (such as the expiration of a certain time interval), i) comparing the application resources of the first server and the second server to determine whether the application resources associated with the first server has been modified; and ii) based on the determination, dynamically loading the modified application resources from the first server to the second server (Broberg ‘602)
a first data change and a second data change to data stored in a distributed database are received. The first data change and the second data change are batched in a communication to an index manager. The distributed database is reindexed based on the first data change and the second data change by creating a revised first shard index for a first shard in the distributed database and a revised second shard index for a second shard in the distributed database. The first shard and the second shard are instructed to update respective shard indexes. Confirmation that the first shard index has been updated is received. Then confirmation that the second shard index has been updated is received. In response to both of the confirmations, both the first shard and the second shard are instructed to commit their respective updates. (Gangadharappa et al. ‘796)
An illustrative data storage management system relies on a specially configured proxy server to operate software containers on a proxy server, maintain resources needed by the software containers, and interwork with other system components. Illustratively, a catalog service on the proxy server maintains a software cache according to maintenance rules and also maintains an associated cache catalog. The software containers are generally managed and operated by an illustrative container manager also hosted by the proxy server. The illustrative software cache comprises contents needed by the software containers, such as pre-configured container templates, DBMS software components, lightervisors representing target operating systems, and storage management software for performing test and storage operations. The maintenance rules govern when cache contents should be purged and moved into offline archive copies. (Bangalore et al.  ‘139)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443